Case 5:20-cv-05066-TLB Document 16                 Filed 06/17/20 Page 1 of 11 PageID #: 145



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF ARKANSAS
                                  FAYETTEVILLE DIVISION

AMANDA SCHATZ,                                 )
individually and on behalf of all others       )
similarly situated.                            )
                                               )
                                               )
                        Plaintiffs,            )
v.                                             )       Case. No. 5:20-cv-05066-TLB
                                               )
QUAPAW HOUSE, INC.;                            )
CASEY BRIGHT.                                  )
                                               )
                                               )
                        Defendants.            )

                 BRIEF IN SUPPORT OF MOTION FOR CLASS CERTIFICATION

          Plaintiff Amanda Schatz comes before this Court and for her Brief in Support of her Motion

for Class Certification states:

     I.      INTRODUCTION & BACKGROUND

          On April 17, 2020, Plaintiff Amanda Schatz filed this action against Quapaw House, Inc.

(“QHI”) and Casey Bright for pay under the Fair Labor Standards Act 29 CFR § 541.602t (“FLSA”)

(as amended), 29 U.S.C. section § 201, et seq., and under Arkansas Code Annotated §§ 11-4-

210, 211 and § 11-4-401 (Complaint, ECF Doc. 1). Since that time, the employees of QHI have

been terminated (see Exhibit A, Notice of Termination), yet they have still not been paid in violation

of Arkansas Code Annotated § 11-4-405. See Exhibit B, Letter Regarding Receiver and Pay.

          Neither Defendant has timely answered the complaint and each has been found in default

by the Clerk. A Motion for Hearing on Default Judgment is filed contemporaneously with this

Motion. The Plaintiff has yet to move for conditional certification of her FLSA action due to these

Defaults since the issues addressed in this Motion for Class Certification and the Motion for

Default might well render recovery under an FLSA Collective Action duplicitous. To date, eighty-

nine individuals have expressed his or her consent to join this action (simply by word of mouth)

and not by any formal process.
Case 5:20-cv-05066-TLB Document 16                  Filed 06/17/20 Page 2 of 11 PageID #: 146



         The Plaintiff’s Complaint also seeks a declaration from this Court that Arkansas Act 910

of 2019, § 5319 (“Act 910”) is unconstitutional, as it invades the Court’s authority to set and

establish rules of procedure. For that reason, the Attorney General of the State of Arkansas is

being notified of this Motion. The Complaint alternatively requests, as opposed to a declaration

of constitutionality, that the constitutionality of Act 910 be certified to the Arkansas Supreme Court.

            a. PARTIES

         Quapaw House, Inc. is incorporated in Arkansas and headquartered in Hot Springs,

Arkansas. It has operated offices around this state, including in Bentonville. In accordance with

an order of the Garland County Circuit Court in Hot Springs, Levi Hospital is currently the Court

Appointed Receiver for the entity. See Exhibit B, see also Order Appointing Receiver in Garland

County, Arkansas Case No. 26CV-20-377.             Named Plaintiff, Amanda Schatz, worked as an

employee of the Bentonville facility operated by QHI.

            b. PLAINTIFF AND THE PUTATIVE                     CLASS      UNIFORMLY        SUFFERED
               IMPROPERLY WITHHELD WAGES.

         Despite being promised wages, QHI and Bright, as its CEO, failed to pay their employees

for work performed from February 25, 2020 until each was furloughed or otherwise terminated

from employment.        QHI and Bright also unlawfully withheld deductions from the employees’

paychecks for the purpose of diverting those funds to pay for health insurance premiums. The

health insurance premium payments were not forwarded on behalf of said employees after

February 1, 2020. The employees have now been terminated, and no back wages have been

paid since that time.

   II.      LEGAL ARGUMENT

            a. ARKANSAS ACT 910 of 2019, § 5319 IS UNCONSTITUTIONAL IN VIOLATION
               OF ARK. CONST. AMEND. 80, § 3.

         As the Plaintiff seeks class certification by this Motion, she is mindful that it is her burden

to be able to do so that she must successfully challenge the 2019 enacted legislation contained

in Act 910 of 2019, § 5319 thereof. She recognizes that all statutes are presumed constitutional,
Case 5:20-cv-05066-TLB Document 16                Filed 06/17/20 Page 3 of 11 PageID #: 147



and that the Arkansas Supreme Court resolves all doubts in favor of constitutionality, Ark.

Tobacco Control Bd. v. Sitton, 357 Ark. 357, 166 S.W.3d 550 (2004), and that the party

challenging a statute's constitutionality has the burden of proving that the act is unconstitutional.

Id. Here though, because Act 910 explicitly conflicts with Article 4 § 2 and Amendment 80 § 3 of

the Arkansas Constitution, the unconstitutionality is clear.

       Act 910 of 2019 provided, for the first time, that under Arkansas’s Minimum Wage Laws,

specifically Ark. Code Ann. A.C.A. § 11-4-218 (e)(4), “[a]n employee shall not become a party

plaintiff to an action under subdivision (e)(1) of this section unless he or she gives consent in

writing to become a party to the action and files the consent in the court in which the action is

brought.” This act, by its requirement that Plaintiffs “opt-in”, limits a Court’s ability to certify a

Class Action under Federal or Arkansas Rule of Civil Procedure 23, thereby invading the Supreme

Court’s rulemaking authority.

       Rules 23 of both the Arkansas and Federal Rules of Procedure provide prerequisites to

class action and the procedure by which each should be maintained. Act 910 eliminates the

possibility that wage claims (like this one) may be properly raised by and through class action

regardless of whether Rule 23 would be the most efficient means of resolving a dispute.

       The Arkansas Supreme Court in 2009 addressed the constitutionality of pre-suit

procedural requirements enacted as part of the Civil Justice Reform Act of 2003 (Act 649 of 2003).

Johnson v. Rockwell Automation, Inc., 2009 Ark. 241, 308 S.W.3d 135, 140, 141 (2009). There,

it recognized that:

       “Our state constitution has long recognized the importance of separation of
       powers. It reads, "[n]o person or collection of persons, being of one of these
       departments, shall exercise any power belonging to either of the others, except in
       the instances hereinafter expressly directed or permitted." Ark. Const. art. 4, § 2.
       Most importantly, amendment 80, § 3 to the Arkansas Constitution instructs that
       the Arkansas Supreme Court "shall prescribe the rules of pleading, practice and
       procedure for all courts."

       “We have previously struck down acts that conflicted with our procedure for
       commencing civil actions. In Summerville v. Thrower, 369 Ark. 231, 253 S.W.3d
       415 (2007), this court struck down the statutory requirement to submit a
Case 5:20-cv-05066-TLB Document 16                 Filed 06/17/20 Page 4 of 11 PageID #: 148



       reasonable-cause affidavit within thirty days of filing a 141*141 complaint as
       unconstitutional. Prior to Summerville, this court struck down as unconstitutional
       the sixty-day notice statute that governed actions for medical injury. See Weidrick
       v. Arnold, 310 Ark. 138, 835 S.W.2d 843 (1992). In Weidrick, we noted that the
       statute required a sixty-day notice to sue as a condition before commencing an
       action for medical injury. See id. This court reasoned in both cases that, "[w]e can
       think of few rules more basic to the civil process than a rule defining the means by
       which complaints are filed and actions commenced for a common law tort."
       Summerville, 369 Ark. at 239, 253 S.W.3d at 420 (citing Weidrick, 310 Ark. at 146,
       835 S.W.2d at 847). We noted in Summerville that the legislation in that case, as
       well as the legislation in Weidrick, had added an encumbrance to commencing a
       cause of action that was not found in Ark. R. Civ. P. 3. See Summerville, supra.”
       The Court added that “…we take this opportunity to note that so long as a
       legislative provision dictates procedure, that provision need not directly conflict
       with our procedural rules to be unconstitutional. This is because rules regarding
       pleading, practice, and procedure are solely the responsibility of this court. See
       Ark. Const. amend. 80, § 3.”

Id.

       The Legislature’s elimination of the availability of class actions from unpaid workers, as in

this case, removes from them the option and availability of the processes set for by Rule of

Procedure 23, whether such rules are of those of Arkansas (Rule 23(c)(2) [notice of right to be

excluded’ rather than requirement to opt in]), or in this instance, the Federal Courts (Rule

23(c)(2)(B)(v) [same]. Act 910 is in direct conflict with the Arkansas Constitution as “rules

regarding pleading, practice, and procedure are solely the responsibility of this court.” As this

Court exercises supplemental jurisdiction over the Plaintiff’s state law claims, it should find that

Act 910 is unconstitutional in its limitation of the available forms of remedies provided by the

appropriate rules of civil procedure. The Mandate that Putative Plaintiffs shall opt-in to a “class

action” is patently in conflict with Arkansas and the Federal Rules’ No. 23’s processes and

procedures. Should the Court not be inclined to weigh in on Arkansas law to that effect, the

Plaintiff requests that this Court seek certify this important case of first impression to the Arkansas

Supreme Court for guidance.
Case 5:20-cv-05066-TLB Document 16                Filed 06/17/20 Page 5 of 11 PageID #: 149



            b. PLAINTIFF’S ARKANSAS STATE LAW CLAIMS SHOULD BE CERTIFIED
               UNDER RULE 23.

         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff requests the Court

certify “[a]ll current and former employees of QHI or Casey Bright since January 1, 2020”, approve

the Plaintiff as Class Representative, and appoint Miller, Butler, Schneider, Pawlik, & Rozzell,

PLLC as Class Counsel.

         To maintain a class, Rule 23(a) requires: (1) a class so numerous that joinder of all

members is impracticable; (2) questions of law or fact common to the class; (3) claims or defenses

of the representative parties are typical to the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class. Fed. R. Civ. P.

23(a).

         “The district court retains broad discretion in determining whether to certify a class,

recognizing the essentially factual basis of the certification inquiry and… the district court’s

inherent power to manage or control pending litigation.” Browne v. P.A.M. Transport, Inc., (order

January 25, 2019) (citing In re Zurn Pex Plumbing Prods. Liab. Litig., 644 F. 3d 604, 616 (8th Cir.

2011). In Wal-Mart Stores v. Dukes, the Court cast aside the frequently cited proposition that

courts are not to consider the merits of the plaintiff’s underlying claim in the analysis and observed

that the rigorous analysis required frequently will evaluate the merits of the claims presented.

WalMart Stores, Incorporated v. Dukes, 131 S. Ct. 2541, 2551-2552 (2011). Subsequent to

Dukes, however, the Court in Amgen, Inc. v. Connecticut Retirement Plans and Trust Funds

cautioned that “free-ranging merits inquiries” are not appropriate under Rule 23 and that “[m]erits

questions may be considered to the extent—but only to the extent—that they are relevant to

determining whether the Rule 23 prerequisites for class certification are satisfied.” 133 S. Ct.

1184, 1194-95 (2013). See also Messner v. Northshore University Health System, 669 F.3d 802,

811 (7th Cir. 2012) (cautioning that district courts may not “turn the class certification proceedings
Case 5:20-cv-05066-TLB Document 16                Filed 06/17/20 Page 6 of 11 PageID #: 150



into a dress rehearsal for the trial on the merits.”). Nonetheless, the merits here warrant

certification.

                 i.   PLAINTIFF SATISFIES THE RULE 23(A) REQUIREMENTS.

                          A.   The Putative Class Members are ascertainable and numerous.

        When determining whether the numerosity requirement is met, the Court considers the

number of persons in the proposed class, “the nature of the action, the size of the individual

claims, the inconvenience of trying individual suits, and any other factor relevant to the

practicability of joining all putative class members.” Paxton v. Union Nat. Bank, 688 F.2d 552, 559

(8th Cir. 1982).

        In this case, the putative class is ascertainable – having already been identified – and

numerous. There are more than 200 potential members of the class who have been employed by

QHI and Bright since February 1, 2020, (see Complaint at ¶ 17) each of whom are employed in

various locations around the State of Arkansas. Given this quantity and range of locale, joinder

of each of these individual’s claims would be impractical. There can be no dispute that the putative

class is sufficiently numerous to satisfy Rule 23(a)(1).

                          B.   There exist questions of law and fact common to the Class.

        The requirement of commonality “may be satisfied where the question of law linking the

class members is substantially related to the resolution of the litigation even though the individuals

are not identically situated.” Paxton v. Union Nat. Bank, 688 F.2d at 560. As described, QHI and

Bright’s failure of payment are identical for all Employees, no matter his or her locale. The

common questions of law and fact which warrant certification include, but are not limited to:

        1) Whether each employee’s suffering from payroll deductions for which insurance

premium payments were not forwarded to the appropriate insurer was unlawful under Arkansas

law.

        2) Whether each employee’s failure to receive pay pay for the time worked from February

25, 2020 until their dates of termination was unlawful under Arkasnas law.
Case 5:20-cv-05066-TLB Document 16               Filed 06/17/20 Page 7 of 11 PageID #: 151



       3) Whether each employee’s failure to receive all wages he or she was owed subsequent

to being laid off or terminated – as is evidenced by the recent notices of termination delivered by

the Defendant QHI’s Court Appointed Receiver.

       4) Whether QHI and Bright’s failure to pay wages to Employees was willful and not in good

faith in violation of Arkansas law.

       Each of these issues are subject to common proof. Specifically, QHI and Bright’s practices

of payment for these employees are believed to be the same and attached as exhibits hereto. As

evidenced by internal communications, the employees of QHI and Bright were not paid for their

work, suffered improper deductions, and were each terminated without being paid wages owed.

                         C.    Plaintiff’s Claims are Typical of the Class.

       The requirement of whether the Plaintiff’s claims are typical to the class can be satisfied

“if the claims or defenses of the representatives and the members of the class stem from a single

event or are based on the same legal or remedial theory.” Paxton v. Union Nat. Bank, 688 F.2d

at 561. The Plaintiff’s claim rests on the same legal theory as that of the Class, in that they all

have not been paid for their work and all were subject to improper deductions. This theory can

be applied to each Employee, regardless of whether each Employee’s damages may be different.

The method of calculation of damages would be otherwise the same – determining each’s hourly

work rate or salary and deducing the pay each is owed for his or her work coupled with evaluating

the withholdings that were made for which no benefit was provided.

                         D. The Plaintiff and her Counsel will fairly and adequately protect
                          the interests of the Class.

       “The focus of Rule 23(a)(4) is whether: (1) the class representatives have common

interests with the members of the class, and (2) whether the class representatives will vigorously

prosecute the interests of the class through qualified counsel.” Paxton, at 562-63. The Defendants

cannot say that her claims are not common with the members of the class, as they have admitted

as much by their failure to Answer. Plaintiff filed this action promptly, obtained prompt service,
Case 5:20-cv-05066-TLB Document 16                 Filed 06/17/20 Page 8 of 11 PageID #: 152



unilaterally gathered (by word of mouth) eighty nine individuals who wished to join, vigorously

promoted this action amongst her former coworkers, and successfully obtained several opt-ins in

the related FLSA Collective Action.

       Plaintiff’s Counsel is experienced in wage and hour matters before this very court and has

acted deliberately and without delay in moving this case forward – having already commenced

and significantly completed written discovery related to the issues in this case. Further, Plaintiff’s

Counsel’s firm is also familiar and experienced in handling large wage and hour litigation, which

like the present case, involves a coordinated effort of clients across a large area and the

development of those claims. The Plaintiff should be confirmed as the Class Representative and

her counsel should be appointed Class Counsel pursuant to Fed. R. Civ. P. 23(g).

             ii.   PLAINTIFF SATISFIES THE RULE 23(B)(3) REQUIREMENTS AS
                   QUESTIONS OF LAW OR FACT COMMON TO CLASS MEMBERS
                   PREDOMINATE OVER QUESTIONS AFFECTING ONLY INDIVIDUALS.

       “A class action may be maintained if Rule 23(a) is satisfied and if…the court finds that the

questions of law or fact common to the class members predominate over any questions affecting

only individual members, and that a class action is superior to other available methods for fairly

and efficiently adjudicating the controversy. The matters pertinent to these findings include: (A)

the class members’ interests in individually controlling the prosecution or defense of separate

actions; (B) the extent and nature of any litigation concerning the controversy already begun by

or against class members; (C) the desirability or undesirability of concentrating the litigation claims

in the particular forum; and the likely difficulties in managing the class.” Fed. R. Civ. P. 23(b)(3).

       Subsection (b)(3) of Rule 23 requires there to be “questions of law or fact common to class

members predominate over questions affecting only individual members.” Fed. R. Civ. P. 23(b)(3).

“When determining whether common questions predominate, a court must conduct a limited

preliminary inquiry, looking behind the pleadings, but that inquiry should be limited to determining

whether, if the plaintiffs’ general allegations are true, common evidence could suffice to make out
Case 5:20-cv-05066-TLB Document 16                Filed 06/17/20 Page 9 of 11 PageID #: 153



a prima facie case for the class. While limited in scope, this analysis should also be rigorous.” In

re Zum Pex Plumbing Prods. Liab. Litig., 644 F.3d 604, 618 (8th Cir. 2011) (internal citations and

quotation marks omitted).

        The question of predominance here is similar to that of the typicality of the Claim. The

evidence here is that each Employee’s claim for compensation is based on two determinations.

Did each employee suffer work for which he or she was not paid, either through the normal pay

processes or upon termination? Did each employee suffer from improper deductions from his or

her wages for which he or she received no benefit?

                         A. The predominate issue here is that the Defendants have failed
                          to pay each Employee all that he or she is owed for his or her work.

        With the admitted primary allegations related to pay practices, the question is one of law.

The Arkansas labor laws require workers to be compensated for his or her work, and require

payment in full upon termination. See Ark. Code Ann. § 11-4-401; Ark. Code Ann. § 11-4-405.

        Here, it is clear by the failure to pay wages from February 25, 2020 until this present date,

even after the termination of each affected employee, that the predominate issue applies to each

Putative Plaintiff.

                       B. The Employees each suffered from improper deductions for which
                          he or she received no benefit.

        The Defendants, by their failure to answer, have also admitted that each Putative Plaintiff

was the victim of improper deductions such that they have been enriched by the value of the

deductions for which no benefits were provided.

        As this Court has recently stated in the case of P.A.M. Transport: “While it is certainly true

that class certification is inappropriate when it would confer a windfall on some class members,

See, e.g., Espenscheid v. DirectSat USA, LLC, 705 F.3d 770, 774 (7th Cir. 2013), that concern is

not present when individuals who have not suffered any damages can easily be identified and

ultimately excluded from any award, See, e.g., Stuart v. State Farm Fire and Cas. Co., 910 F.3d
Case 5:20-cv-05066-TLB Document 16                  Filed 06/17/20 Page 10 of 11 PageID #: 154



371, 376–77 (8th Cir. 2018); Bouaphakeo, 765 F.3d at 797–98. So it is here. This particular

defense can easily be resolved using common proof—namely, PAM’s own administrative

records.” Browne v. P.A.M. Transport, Inc., (order January 25, 2019). That same logic applies to

QHI and Bright. That these employees suffered theft of their wages in the form of improper

deductions predominates over the particularized issue of damages.

              c. THE ARKANSAS LABOR LAWS APPLY TO ALL EMPPLOYEES.

           There can be no dispute that the laws of Arkansas apply to this Arkansas Incorporation

and its (at the time) Arkansas resident CEO for its Arkansas Employees. As such, no further

analysis is needed for this prong of Rule 23 review.

    III.      PROPOSED NOTICE

           Pursuant to Fed. R. Civ. P. 23(c)(2), the Plaintiff has attached a proposed notice that

should be delivered to each Class Member’s last known address and email address – to the extent

the same can be located from the Defendant QHI’s Receiver. See Exhibit C. The notice clearly

addresses (i) the nature of the action; (ii) the definition of the class certified; (iii) the class claims,

issues, or defenses; (iv) that a class member may enter an appearance through an attorney if the

member so desires; (v) that the court will exclude from the class any member who requests

exclusion; (vi) the time and manner for requesting exclusion; and (vii) the binding effect of a class

judgment on members under Rule 23(c)(3). Such notice should also be permitted to be sent via

Electronic Means should such contact information become available.

    IV.       CONCLUSION

           Plaintiff Amanda Schatz respectfully requests that this Court grant her Motion, certify a

class of Employees as she proposes, appoint her as Class Representative, appoint Miller, Butler,

Schneider, Pawlik, & Rozzell, PLLC as class counsel, and approve the proposed notice and for

all other relief to which she may be entitled.
Case 5:20-cv-05066-TLB Document 16               Filed 06/17/20 Page 11 of 11 PageID #: 155



                                      Respectfully Submitted on behalf of herself and of all other
                                      similarly situated,

                                      Amanda Schatz

                                   BY: _/s/George M. Rozzell IV_________________
                                     George M. Rozzell IV
                                     AR Bar No. 2008032
                                     Kristin Pawlik
                                     AR BAR No. 2015150
                                     Miller, Butler, Schneider, Pawlik, & Rozzell PLLC
                                     112 W. Center St.
                                     Fayetteville, AR 72701
                                     479.621.0006
                                     grozzell@arkattorneys.com
                                     kpawlik@arkattorneys.com

                                   CERTIFICATE OF SERVICE

         I, George Rozzell, hereby certify that on this 17th day of June 2020, I caused the foregoing
filing to be delivered to the Arkansas Attorney General by electronic mail and U.S. Mail to:

       Attorney General Leslie Rutledge
       oag@arkansasag.gov
       323 Center Street, Suite 200
       Little Rock, AR 72201

                                      /s/ George M. Rozzell IV___________
                                      George M. Rozzell IV
